Citation Nr: 1422822	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a service connected lumbar strain, to include lumbosacral herniated disk disease (L4-S1) with residual radiculopathy.

2.  Entitlement to separate ratings for neurological impairment of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, W.H., and K.M.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned at a March 2010 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, but not by ankylosis of the entire spine.

2.  The Veteran has manifested neurological impairment of the bilateral lower extremities that most nearly approximates mild rather than moderate incomplete paralysis of the sciatic nerve, at least for the period from April 2, 2009.




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, but not higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity, from April 2, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.124a, Diagnostic Codes 5237, 8520 (2013).

3.  The criteria for a separate 10 percent rating for neurological impairment of the left lower extremity, from April 2, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.124a, Diagnostic Codes 5237, 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties 

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a June 2007 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in August 2007, July 2009, and August 2010. The Veteran has not reported receiving any recent treatment specifically for this condition (other than the VA and the private treatment mentioned above, records of which are in the file).  The VA and private examinations provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  38 C.F.R. §§ 3.326, 3.327 (2013).  Therefore, the VA and private examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Initial Rating

The Veteran contends that he is entitled to a rating in excess of 20 for his lumbar spine disability.  For the reasons that follow, the Board concludes that an increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In August 2007, the Veteran filed a claim for entitlement to service connection for a lumbar spine disability.  In a September 2007 rating decision the RO granted service connection for a lumbar strain, awarding a 20 percent evaluation, effective May 23, 2007.

In an August 2007 VA examination, the Veteran reported that while in service he suffered a ruptured disc at L4-L5.  He stated that his pain was at a level of 10 out of 10 at times, but denied flare-ups.  Range of motion testing for the thoracolumbar spine showed flexion to 40 degrees with pain at 30 degrees; extension to 10 degrees with pain at 10 degrees; bilateral lateral flexion to 20 degrees with pain at 20 degrees; and bilateral lateral rotation to 30 degrees with pain at 30 degrees.  There was no additional loss of motion on repetitive use.  Review of an x-ray from June 2007 showed no evidence of acute fracture or subluxation, and showed the joint spaces were well maintained.  The Veteran stated he was employed full time.

In March 2008, the Veteran submitted a statement contending that his back condition was getting worse and that the pain in his back was unbearable.

May 2008 VA treatment records show the Veteran underwent an MRI with a diagnosis of a bulging disc at L4-L5 and L5-S1, with an associated annular tear.

April 2009 private treatment notes from B.G., PA-C, show a finding of very severe sural nerve damage.

At a July 2009 VA examination, the Veteran's posture appeared normal, as did his head position and symmetry in appearance.  The examiner noted the Veteran's gait was normal.  The Veteran had no ankylosis of the spine.

Range of motion testing of the cervical spine showed flexion to 40 degrees, extension to 30 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 70 degrees.  The examiner noted no objective evidence of pain on active range of motion.

Range of motion testing for the thoracolumbar spine showed flexion to 5 degrees, extension to 5 degrees, bilateral lateral flexion to 5 degrees, and bilateral lateral rotation to 5 degrees.  There was no objective evidence of pain following repetitive motion.  The examiner also noted that during the Waddell test, the Veteran tested positive for non-organic physical signs, including axial loading, pain on simulated rotation, distracted straight leg raise, and exaggerated painful response to stimulus.

The Veteran noted he was still employed, and did not experience incapacitating episodes due to intervertebral disc syndrome.

The examiner noted the Veteran had multiple documented MRIs showing minimal lumbar disc disease that did not correlate with his physical examination.  The nerve study, the examiner stated, showed only sural nerve deficits, and explained the sural nerve is only sensory in nature, does not provide motor function and would not cause low back pain.  The examiner stated the Veteran was positive on all of the Waddell signs, and was not cooperative with the physical examination.  The examiner further noted the motor function results given by the Veteran would not allow him to ambulate the way he did with his cane, which the examiner noted, the Veteran did not use properly.  The examiner concluded that the Veteran's back pain was not as disabling as presented by the Veteran.  

In an August 2009 statement, the Veteran's friend asserted that he had noticed the Veteran in pain and having difficulty moving on many occasion.  The friend stated that recently, he observed the Veteran in pain while attempting to put on socks and shoes.  The friend reported the Veteran complained about back pain and discomfort.

A March 2010 statement from the Veteran's wife stated that the Veteran woke every day in a lot of pain, and was not able to play football or baseball with his children.  She further asserted the Veteran had missed a lot of work days because some days he could barely move.

In March 2010, the Veteran's co-worker G.M. submitted a statement contending he had observed the Veteran experiencing back pain, and that it was evident at times that it was difficult for the Veteran to even sit.

In March 2010, another co-worker of the Veteran, S.H., submitted a statement asserting that the Veteran occasionally walked very gently and very slowly due to his back.  She further stated the Veteran missed 8 days of work due to his back.

In his March 2010 hearing, the Veteran stated that he lived with constant back pain, and could not complete many activities including mowing the lawn, and playing with his kids.  He reported difficulty sleeping due to back pain, and numbness in his legs.  The Veteran's wife testified that the Veteran was unable to complete chores around the house, and that when he came home from work he would have to lie down and rest.  The Veteran testified that 8 days during the last year he was unable to get out of bed.

Private treatment records from April 2010 show the Veteran's spinal range of motion as 10 degrees of flexion, 5 degrees of extension, 10 degrees of left rotation, 5 degrees of right rotation, 10 degrees of left lateral bending, and 15 degrees of right lateral bending.

In June 2010 private treatment records, the Veteran's range of motion was flexion to 30 degrees, extension to 18 degrees, left rotation to 15 degrees, right rotation to 12 degrees, left lateral bending to 15 degrees, and right lateral bending to 12 degrees.

In an August 2010 VA examination, the Veteran reported his back disability had become progressively worse, with daily pain in the back.  The Veteran reported flare-ups in back pain occurring every 2 to 3 weeks and lasting for hours.  During a flare-up, the Veteran stated his range of motion was limited; however, there were no incapacitating episodes.  The examiner also noted complaints of tingling in both legs.  

On examination, the Veteran's posture, head position and gait were normal.  There was no ankylosis of the spine. The Veteran's cervical spine range of motion showed flexion to 15 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 60 degrees.  There was objective evidence of pain on active range of motion.  On repetitive motion, the Veteran's flexion was limited by pain to 10 degrees.

Range of motion testing for the thoracolumbar spine showed flexion to 10 degrees, extension to 10 degrees, and bilateral lateral flexion and rotation to 30 degrees.  There was objective evidence of pain following repetitive motion, which resulted in flexion to 5 degrees.

A sensory examination of the bilateral lower extremities revealed normal results.  Similarly, the motor examination showed the Veteran had active movement against full resistance in all areas tested.  The Veteran reported he was still employed, but that in the last year he missed one week of work due to back pain.

Imaging studies conducted in July 2010 showed lumbar vertebral body heights and alignment that was well maintained.  There was no evidence of spondylosis or focal osseous lesions.  The examiner diagnosed lumbosacral herniated disk disease (L4-S1) with residual radiculopathy.

In a December 2011 addendum opinion, a VA orthopedist reviewed the previous VA opinions, and opined that the July 2009 VA opinion was more sufficient for rating purposes than the August 2010 VA examination, because it explicitly outlined all of the positive Waddell signs tested.  However, the orthopedist determined that the thoracolumbar spine range of motion in both examinations demonstrated similar significant deficits compared with normal expected range of motions, so the examiner believed both the July 2009 and August 2010 VA examinations to be adequate.  Additionally, the orthopedist opined that, given the Veteran's MRI findings and evaluating the results of both examinations, that the findings of the August 2010 examination more likely reflected sciatica rather than frank radiculopathy.  In support of this opinion, the orthopedist pointed to the Veteran's reflex and sensory examinations that were normal in both examinations, along with EMG findings demonstrating no objective findings of radiculopathy.

The Veteran's lumbar spine disability is rated at 20 percent under Diagnostic Code 5237.

Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 4.71a, Diagnostic Code 5237 (2013).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

The record reflects that upon examination in August 2007, the Veteran was capable of forward flexion of the thoracolumbar spine to 40 degrees, with pain at 30 degrees.  In July 2009, the Veteran was capable of forward flexion of the thoracolumbar spine to 5 degrees, though the examiner suggested the Veteran's back pain was not as disabling as presented by the Veteran.  April 2010 private treatment records show 10 degrees of flexion, while the June 2010 private treatment record reflects 30 degrees of flexion.  The August 2010 VA examination showed cervical spine flexion to 15 degrees, which was limited to 10 degrees on repetitive motion due to pain, and thoracolumbar spine flexion to 10 degrees, which was limited to 5 degrees on repetitive motion due to pain.  Despite the suggestion by the July 2009 examiner that the Veteran back pain was not as disabling as presented, the December 2011 addendum opinion from a VA orthopedist opined that both the July 2009 and August 2010 VA examinations were accurate.  As such, the evidence of record demonstrates that the Veteran has been capable of forward flexion of the thoracolumbar spine of 30 degrees or less throughout the pendency of this claim.  Though the Veteran was capable of 40 degrees flexion in August 2007, the evidence shows pain began at 30 degrees flexion.  Thus, when taking into account functional loss due to pain under 38 C.F.R. § 4.40, the Board finds the Veteran's flexion was limited to 30 degrees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This warrants a 40 percent evaluation, effective May 23, 2007, the date of the Veteran's claim.

A higher rating is available when there is evidence of favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.  For VA compensation purposes, favorable ankylosis is a condition in which a spinal segment is fixated in the neutral position (0 degrees).  See id at Note (5).  The July 2000 and August 2010 examiners noted the Veteran's posture and gait were normal, and there was no ankylosis of the spine.  The evidence reflects that the Veteran's disability is not so severe as to have resulted in fixation of an entire spinal segment at 0 degrees.  As such, a higher evaluation is not warranted for ankylosis of the spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method is results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The July 2009 and August 2010 VA examination noted the Veteran did not experience incapacitating episodes.  Though the Veteran reported missing time from work due to his back pain, there is no suggestion of acute symptoms of intervertebral disc syndrome that required bed rest prescribed by a physician.

Resolving reasonable doubt in favor of the Veteran the Board finds that the Veteran's spinal disability manifested in forward flexion of the thoracolumbar spine to 30 degrees or less, throughout the pendency of the claim.  38 C.F.R. § 4.71(a), Diagnostic Code 5237.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 40 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

II. Separate Neurological Impairment

The Board has considered whether the Veteran is entitled to separate ratings for neurological impairment of the right and left low extremities.  As to the merits of the claim, the Board finds that the evidence is in relative equipoise.

Note (1) of the General Rating Formula for Diseases and Injuries of the Spine allows for a separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71, Diagnostic Code 5237.  As discussed above, the Veteran is service connected for a lumbar spine disability.

The record evidence shows that the April 2009 private treatment records from B.G. showed findings of severe sural nerve damage.  However, the July 2009 VA examiner opined that the sural nerve damage was only sensory in nature, does not provide motor function and would not cause low back pain.  In March 2010, the Veteran testified to the effect that he experienced symptoms of numbness in his legs.  Moreover, when the Veteran was examined by VA in August 2010, he complained of tingling in both the legs; however, the examination revealed normal results for sensory examination, and motor testing showed the Veteran had active movement against full resistance in all areas tested.  The examiner diagnosed lumbosacral herniated disk disease (L4-S1) with residual radiculopathy.  A subsequent VA addendum opinion in December 2011 indicates that based on the Veteran's MRI findings and the results of both the July 2009 and August 2010 examination, the August 2010 diagnosis of residual radiculopathy more likely reflected sciatica rather than frank radiculopathy.

Here, the Veteran, himself, has reported tingling and numbness in the right and left lower extremities.  As the Veteran is competent to report his observations of these symptoms in his lower extremities, these lay statements have been considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Board has determined that the Veteran is competent to testify as to the symptoms he experiences in the lower extremities, the Board must now weigh this lay evidence against the other evidence of record in order to determine the credibility of the Veteran's testimony.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (the Board is within its province to weigh testimony and to make a credibility determination).  In this instance, the Board finds the Veteran's lay statements to be credible as there is nothing to explicitly contradict his March and August 2010 statements describing symptoms of tingling and numbness of the lower extremities, and they are otherwise consistent with the evidence of record.

Given that there is probative evidence which tends to weigh in favor and against separate ratings for neurological impairment of the right and lower extremities, the Board finds that all reasonable doubt should be resolved in the Veteran's favor.  Therefore, the Veteran is entitled to separate ratings of 10 percent for the neurological impairment of the right and left lower extremities.  Given that the Veteran's reported symptoms are wholly sensory, which would include the April 2009 finding of severe sural nerve damage, and in light of the otherwise normal neurological findings found on examination and diagnostic testing, the Board finds it reasonable to conclude that the Veteran has manifested neurological impairment of the right and left lower extremities that are at most mild, rather than moderate, in degree under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, Disease of the Peripheral Nerves (2013) ("When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree").

Based on the evidence in this case, the exact onset of the Veteran's symptoms of tingling and numbness in the right and left lower extremities cannot be determined with any certainty.  The earliest that it can be factually ascertained that he met the criteria for a 10 percent, for each lower extremity, is April 2, 2009, the date he was examined by B.G., PA-C.  Accordingly, separate 10 percent ratings, but not higher, are warranted for the neurological impairment of the right and left lower extremities under Diagnostic Code 8520, at least for the period from April 2, 2009.

In reaching this determination, the Board recognizes that the RO has not address the question of whether separate ratings under Diagnostic Code 8520 are warranted in light of the regulatory provisions enunciated in Note (1) of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  Thus, the Board must consider whether the Veteran has been given full notice and opportunity to be heard, and if not, whether the Veteran has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In this context, the Board notes that the evidence previously presented adequately spoke to the diagnostic criteria of 8520.  And, because the Board's decision to assign separate 10 percent ratings for the neurological impairment involving each lower extremity in addition to the grant of a 40 percent rating for (the orthopedic manifestations associated with) the lumbar spine disability, as well as to increase the overall combined disability evaluation to 50 percent under 38 C.F.R. § 4.25 (2013), results in a favorable outcome of the Veteran's claim, the Board concludes that the Veteran has not been prejudiced by its action.  Id. at 394.

III.  Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.   See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's lumbar spine disability is not inadequate.  The Veteran complained of constant pain and limited movement of the lumber spine, as well as tingling and numbness in the lower extremities, all of which are considered by the rating criteria.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe both the orthopedic and neurological manifestations of service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

In conclusion, when resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 40 percent is warranted for the Veteran's orthopedic manifestations of his lumbar spine disability; and that separate disability evaluations of 10 percent are warranted for the Veteran's associated neurological impairment of the right and left lower extremities.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are applicable to this aspect of the Veteran's appeal and it is granted. 


ORDER

A disability evaluation of 40 percent for lumbar spine disability is granted, effective May 23, 2007, subject to the law and regulations governing the payment of monetary benefits. 

A separate 10 percent rating for neurological impairment of the right lower extremity, from April 2, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate 10 percent rating for neurological impairment of the left lower extremity, from April 2, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


